Citation Nr: 1021068	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-38 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a 
bilateral eye disorder has been received and, if so, whether 
the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION


The Veteran appellant had active service in the United States 
Army from July 1943 to May 1946, including approximately 
fifteen months in Europe with the 570th Signal Company.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which, in part, denied reopening of the appellant's 
claim of entitlement to service connection for an eye 
disorder.  The RO also denied the appellant's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus and a low back disorder.

The Board notes that service connection for defective vision 
in each eye was originally denied in an August 1946 rating 
decision.  The appellant was notified of the denial that same 
month, but he did not appeal.  The August 1946 rating 
decision therefore represents the last final decision on the 
merits as to this issue. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, a low back disorder, and a bilateral 
eye disorder are addressed in the REMAND portion of the 
decision below and those four issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
.  VA will provide notice when further action is required by 
the appellant.


FINDINGS OF FACT

1.  Service connection for bilateral defective vision was 
denied in an August 1946 rating decision; notice was given to 
the appellant, and he did not appeal the denial.

2.  The evidence received since the August 1946 rating 
decision, when presumed credible and when considered with 
previous evidence, relates to an unestablished fact necessary 
to substantiate the claim and, when considered together with 
the previous evidence of record, raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1946 rating decision that denied the 
appellant's claim of entitlement to service connection for 
bilateral vision loss is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Additional evidence submitted subsequent to the August 
1946 rating decision that denied the appellant's claim for 
service connection for bilateral vision loss is new and 
material and serves to reopen the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board is granting the appellant's attempt 
to reopen the claim for service connection for a bilateral 
eye disorder; the Board is granting in full the benefit 
(reopening of the claim) sought on appeal.  The issue of 
entitlement to service connection is being remanded.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist in relation to the reopening of the bilateral 
eye disorder service connection claim, such error was 
harmless and will not be further discussed.

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The August 1946 rating decision, in 
which service connection for bilateral defective vision was 
finally disallowed on the merits, is final.  38 C.F.R. 
§ 20.1103.  This is so because the appellant did not appeal 
the Board decision within the time period allowed.  The 
bilateral eye disorder claim may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108; 
38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may 
be reopened only if new and material evidence has been 
secured or presented since the August 1946 rating decision.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to 
be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Service connection for right and left defective vision was 
denied in essence because the defective vision was due to 
refractive error and astigmatism that were shown to exist in 
each eye at entry into service; any new and material evidence 
must relate to this.

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The evidence considered by the RO in making its August 1946 
decision included such evidence as the appellant's enlisted 
record and report of separation, his service treatment 
records (STRs) and his August 1946 application for benefits.  
The evidence added to the record subsequent to the issuance 
of the August 1946 rating decision includes written 
statements from the appellant and his representative, the 
appellant's January 2010 Travel Board hearing testimony, 
copies of the appellant's service personnel records, Internet 
information on the 570th Signal Company, Internet information 
on ocular histoplasmosis, VA treatment records dated between 
2001 and 2003, and private medical treatment records dated 
between February 2006 and November 2007.

The appellant's STRs document that he underwent a service 
entrance examination in May 1943; at that time he was 
diagnosed with mixed astigmatism in his right eye and myopic 
astigmatism in his left eye.  The appellant underwent a 
service separation examination in May 1946.  He was again 
shown to have myopic astigmatism; this was described as 
compound and bilateral.  The corrected vision in the 
appellant's right eye was 20/30 and 20/50 in the left eye.

The appellant's service personnel records demonstrate that he 
was stationed at Camp Roberts (San Miguel, California) for 
basic training, followed by a stint at Camp Adair (near 
Corvallis, Oregon).  The appellant was assigned to the 570th 
Signal Company in September 1944, and information of record 
indicates that that unit was stationed at Fort Leonard Wood 
in Missouri at that time.

The appellant was afforded a VA optometry consultation in 
January 2002; the clinical assessment included POHS (presumed 
ocular histoplasmosis syndrome).  A November 2007 private 
physician treatment report includes a notation of old 
histoplasmosis lesions in each eye, and indicates that these 
lesions were currently active.  

The evidence of record indicates that POHS is caused by a 
fungus which is most commonly found in the Mississippi-Ohio 
River Valley Region.  The Board notes that the appellant had 
active service in Missouri.  The histoplasmosis fungus causes 
small areas of inflammation and scarring of the retina.  
Ocular histoplasmosis is detected with a dilated examination 
of the retina.  The initial infection with the fungus occurs 
in the lungs and any symptoms that might occur are often 
similar to those from a cold or flu.  The Board notes that 
the appellant's original service connection claim in 1946 
included problems with his sinuses.  

The Board notes that the appellant is competent to report 
that he had received a diagnosis of OHS, as well as the 
places where he served and the conditions under which he 
served.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As 
previously noted, the credibility of the evidence is presumed 
for the purpose of reopening.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  In addition, there is information of record 
that indicates that infection with the histoplasmosis fungus 
can result in complications years and sometimes even decades 
after the original eye infection.  Thus, the claims file now 
contains evidence of a current diagnosis of OHS that appears 
to be related to his in-service experiences.  

In light of the fact that the appellant served in an area 
where histoplasmosis is endemic, and in light of the fact 
that the appellant is currently diagnosed with OHS which can 
cause complications decades after the initial infection, this 
additional evidence shows that the appellant's OHS may be 
related to his military service.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board therefore finds that the evidence submitted 
subsequent to the August 1946 rating decision provides 
relevant information as to the question of whether the 
appellant incurred a bilateral eye disability from in-service 
exposure to the histoplasmosis fungus.  The Board finds that 
the evidence cited above constitutes new and material 
evidence sufficient to reopen the claim for service 
connection for a bilateral eye disorder, namely OHS.  With 
the claim having been reopened, the service connection claim 
is addressed in the REMAND section which follows.


ORDER

The claim for service connection for a bilateral eye 
disorder, including ocular histoplasmosis, is reopened; to 
that extent only, the appeal is granted.



REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC/RO for action as 
described below.

The Board recognizes that the RO up to the present has 
developed and adjudicated the claim with regard to the eye 
issue as a claim seeking service connection for defective 
vision.  This issue was reviewed essentially in relation to 
astigmatism, cataracts, and refractive error.  However, the 
evidentiary record also indicates a diagnosis of OHS.  While 
this appeal was pending, the Court held that the scope of a 
mental health disability claim includes any mental disability 
which may reasonably be encompassed by the claimant's 
description of the claim, the reported symptoms, and any 
other pertinent information of record.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam).  In compliance with that 
holding, which was expanded to encompass other conditions in 
Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A 
claimant's identification of the benefit sought does not 
require any technical precision), the Board has 
recharacterized the defective vision issue as reflected on 
the first page of the present decision.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant underwent a service separation examination in 
May 1946.  It was recorded that he had experienced pain in 
the lumbar region in 1943.  In addition, the evidence 
indicates treatment in, and shortly after, service for sinus 
problems.

Review of the evidence of record reveals that the Veteran was 
provided with hearing aids at a VA facility in 2001; a 
November 2001 note indicates that he reported high frequency 
hearing loss since WW II.  He also reported occasional 
tinnitus in both ears.  In addition, a September 2001 note 
indicates that he had undergone surgical procedures in 1961, 
and 1965, for lower back herniated disks.  As noted in the 
decision above, the appellant was given a VA diagnosis of 
POHS in January 2002.  The appellant was seen at the Otologic 
Medical Group in September 1988, and that he reported at that 
time that he had elected not to go through with amplification 
in 1973.  An earlier note from that facility, dated in 
December 1983, indicates that the appellant had reported 
experiencing intermittent tinnitus.  

The Veteran testified at his January 2010 Travel Board 
hearing that he had been exposed to weapons fire and 
artillery fire while he served in the Army.  He stated that 
his duties included exposure to noise from the training and 
from the noise associated with military operations during the 
war in Europe.  The Veteran further testified that he had 
been removed from duties as a switchboard operator because he 
had problems hearing clearly and that those problems 
continued after his discharge to the present.  He also stated 
that he had first experienced tinnitus while he was in the 
Army.  The Veteran testified that he still experiences 
ringing in his ears.  The Veteran further stated that he 
first experienced problems with his back during his first 
nine months of service.

The Veteran has stated that he had first noticed ringing in 
ears in service, and he has further stated that the tinnitus 
has continued to the present time.  He has provided similar 
reports for his tinnitus and low back pathology.  The Veteran 
has also described seeking treatment for his low back and his 
hearing loss in the first few years after his discharge from 
service.  A veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Ringing in the ears is the sort of condition that is 
observable by a lay person.  See also Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on 
lay-observable symptoms).  The same is true for low back 
pain.

The appellant has not been afforded any VA examinations.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the Veteran displayed symptoms related to the claimed 
conditions while he was in service, which have continued to 
the present.  He has submitted written statements and 
testimony to that effect.  Furthermore, the evidence of 
record indicates that the appellant may have been exposed to 
acoustic trauma in service by virtue of his activities in the 
Army.  In light of the existence of credible evidence of 
continuity of symptoms capable of lay observation, the Board 
finds that the duty to assist in this case requires that a VA 
medical opinion should be obtained on remand.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must assure itself that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159 and any other applicable legal 
precedent has been completed.

2.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all VA 
medical care providers and treatment centers 
where he has been treated for any claimed 
problems since his separation from service; 
and obtain any such records that have not 
been previously secured.  

3.  The AMC/RO should contact the appellant 
to obtain the names and addresses of any 
other post-service medical care providers, 
private or other government, who have 
treated him for his claimed pathology since 
his separation from service.  After securing 
the necessary release(s), the AMC/RO should 
obtain all records, to include clinic notes, 
nurses' notes, progress notes, imaging 
reports, and all other information, that 
have not been previously secured.  The 
appellant should be asked to provide copies 
of any pertinent treatment-related records, 
including medical reports and bills, that he 
has in his possession.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

5.  After the above development is 
completed, arrange for the Veteran to 
undergo VA audiometric testing by an 
audiologist to determine the nature and 
etiology of his bilateral hearing loss and 
tinnitus. 

The claims file must be made available to 
the examining audiologist for review in 
conjunction with the audiometric testing.  
The audiologist should ascertain what type 
of employment or activities the appellant 
engaged in following his separations from 
service.  The findings should be reported in 
detail.

If, and only if, the audiometric testing 
demonstrates that the appellant meets the 
38 C.F.R. § 3.385 standard for hearing loss 
in either or both ears, the audiologist 
should respond to the following specific 
questions and provide a full statement of 
the basis for the conclusions reached:

a.  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
hearing loss and tinnitus, can it be 
concluded that any such currently 
diagnosed hearing loss or tinnitus 
existed at the time of Veteran's 
separation from the Army in May 1946?  
Please discuss the significance, if 
any, of a diagnosis of a demyelinated 
sheath disorder in relation to hearing 
loss.

b.  When is the first documented 
record of the existence of hearing 
loss?  For tinnitus?  The examiner 
should discuss the Veteran's 
description of his exposure to 
acoustic trauma during service, as 
well as the audiometric testing 
results of record.

c.  Is the Veteran's currently claimed 
hearing loss and/or tinnitus 
etiologically related to any incident 
of service, including exposure to 
weapons fire and artillery fire, or is 
the claimed hearing loss and/or 
tinnitus more likely due to some other 
cause or causes, including post-
service noise exposure?  Is the 
appellant's tinnitus causally related 
to his hearing loss?

In assessing the relative likelihood as to 
origin and etiology of the Veteran's hearing 
loss and tinnitus, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 
50 percent probability), with the rationale 
for any such conclusion set out in the 
report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's hearing loss and tinnitus.  See 
Jones v. Shinseki, No. 07-3060 (U. S. Vet. 
App. March 25, 2010).

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for an 
orthopedic examination to determine the 
nature, extent, onset date, and etiology of 
his claimed low back pathology.  The claims 
file must be made available to and reviewed 
by the examiner.  All indicated 
studies/testing such as X-rays, for example, 
should be conducted.

The examiner should consider the information 
in the claims file and the data obtained 
from the examination and the imaging 
report(s) to provide an opinion as to the 
onset date and etiology of any lumbar spine 
disorder found.  

The examiner should offer an opinion as to 
whether the onset of any current disorder(s) 
is/are attributable to the appellant's 
active military service as follows:

(a)  What is the relative likelihood, 
based on what is medically known about 
any such diagnosed disorder, that any of 
the Veteran's claimed low back pathology 
had its onset during his military service 
from July 1943 to May 1946?  Please 
discuss the notation of low back pain in 
1943.

(b)  If any low back pathology is 
diagnosed, including arthritis, please 
state whether its onset was within one 
year after the Veteran's separation from 
service in May 1946.  

(c)  When is the first documented record 
of the existence of a spinal condition 
for the Veteran?  

(d)  Is the Veteran's currently claimed 
low back disorder etiologically related 
to any incident of service, or is the 
claimed lumbar spine pathology more 
likely due to some other cause or causes?

In assessing the relative likelihood as to 
origin and etiology of the condition 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 
50 percent probability), with the rationale 
for any such conclusion set out in the 
report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's lumbar spine pathology.  See Jones 
v. Shinseki, No. 07-3060 (U. S. Vet. App. 
March 25, 2010).

7.  After the above development is 
completed, the AMC/RO should arrange for the 
review of the appellant's claims file by an 
ophthalmologist in order to determine the 
nature, onset date and etiology of the 
appellant's claimed POHS.  

The reviewing doctor should consider the 
information in the claims file to provide an 
opinion as to the onset date and etiology of 
the appellant's POHS.  The reviewer should 
offer an opinion as to the medical 
probabilities that the current POHS is 
attributable to the Veteran's military 
service.  

The ophthalmologist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder, that any of the 
Veteran's claimed POHS pathology had its 
onset during his military service from 
July 1943 to May 1946?  Please discuss 
whether the Veteran served in areas where 
he was likely exposed to the 
histoplasmosis fungus, the usual 
etiology, onset and course of OHS and the 
clinical significance, if any, of the 
Veteran's sinus complaints in service and 
shortly thereafter.

(b)  Please state whether the onset of 
the POHS was within one year after the 
Veteran's separation from service in May 
1946.  

(c)  When is the first documented record 
of the existence of POHS for the Veteran?  

(d)  Is the Veteran's currently claimed 
POHS etiologically related to any 
incident of service, or is this claimed 
eye pathology more likely due to some 
other cause or causes?

In assessing the relative likelihood as to 
origin and etiology of the condition 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 
50 percent probability), with the rationale 
for any such conclusion set out in the 
report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the reviewer should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's POHS.  See Jones v. Shinseki, No. 
07-3060 (U. S. Vet. App. March 25, 2010).

If the ophthalmologist determines that an 
examination is needed before the requested 
opinions can be rendered, the AMC/RO should 
schedule the appellant for such an 
examination.

8.  Upon receipt of the VA review and 
examination reports, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner/reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2 (where 
findings in examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the 
examination report as inadequate).

9.  After all appropriate development above 
has been accomplished, the AMC/RO should 
again review the record, including any newly 
acquired evidence, and re-adjudicate the 
service connection claims on appeal.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories.  

10.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claims to 
include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


